EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas J. Pace on February 25, 2022.

The application has been amended as follows: 

	Cancel claim 58.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to clarify that cells are transduced in a plurality of primate brain tissues that are distant from the site of administration. Additionally, Applicant has provided evidence from the state of the art that indicates that a person of ordinary skill in the art would not have had a reasonable expectation of success in transducing cells in a plurality of brain tissues of a primate by administering a modified AAV vector in an intraparenchymal site. Mevel et al. data is limited to rat tissues, and Hocquemiller et al. teach that for larger animals, administration to a plurality of sites is required for broader transduction. Along with the evidence provided by Applicant, there is no reasonable . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 34-35, 38-43, 45-46, 48-57 and 59-64 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636